         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  JAMES BAUGH,

                                                 Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        CV 118-122

                  JOHN and/or JANE DOES, Two Unknown Lab Technicians;
                  DOCTOR YOUNG; MS. POWELL, Medical Director; and,
                  RUTHIE SHELTON, Deputy Warden of Care and
                  Treatment,

                                                  Defendants.



                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                     IT IS ORDERED AND ADJUDGED
                     pursuant to the Order dated November 28, 2018 adopting the Report and Recommendation as the

                     opinion of the Court, that Plaintiff's objections are overruled, and this case is dismissed without

                     prejudice. This case stands closed.




            11/28/2018                                                          Scott L. Poff
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/1/03
